Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/641,476 filed on 01/05/2022.
In the instant Amendment, claims 1, 5, 6, 9, 10 and 11 have been amended. Claims 12 – 16 has newly added. 
Claims 1 – 16 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 03/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 11 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0217332 A1) in view of Leblanc (US 2010/0222992 A1). 

Regarding claim 1, Park discloses: “a method, comprising:
receiving, by a processing device prior to driving a vehicle [see para: 0076; The image capturer 120 may provide a driving image captured before an image capturing initiation command as well as a driving image captured after the image capturing initiation command. The image capturer 120 stores recently captured images and when a driving image capturing is initiated, provides the stored image to the processor 160. That is, the image capturer 120 may provide driving images captured before/after an image capturing initiation command], at least one image of at least a portion of the vehicle captured by of the vehicle [see para: 0003; a vehicle employs a system to provide images of surrounding environments through a camera for the convenience or safety of a vehicle driver. The cameras may be installed at a front side, a rear side, and lateral sides of a vehicle body such that the driver can easily and safely drive the vehicle. And see para: 0019; The image capturer may be configured to capture a driving image of a surrounding environment of the vehicle when a sign of abnormalcy is detected];
processing, by the processing device [see para: 0006; a vehicle includes an image capturer and a processor] prior to driving the vehicle, the at least one image to automatically determine the vehicle are in a predetermined safe condition [see page: 0012; The vehicle state information may include at least one of a revolutions per minute (RPM) of an engine, a state of a transmission, a vehicle speed, an on/off state of a lamp, the temperature of coolant, fuel information, travel distance information, a tire pressure, and oil state information]; and
Park does not explicitly disclose: “displaying, by the processing device prior to driving the vehicle, the determined results on a vehicle dashboard to inform a driver of the vehicle of the determined results”.
However, Leblanc teaches: “displaying, by the processing device prior to driving the vehicle, the determined results [see para: 0032; In a further aspect, the at least one message is a warning message. [0033] In a further aspect, the at least one message is a plurality of messages including at least one first message and a second message. Displaying information to the rider via the display device comprises a) displaying the at least one first message to the rider via the display device, b) transmitting to the ECU a third signal confirming that the at least one first message has been displayed to the rider, and c) displaying the second message to the rider via the display device] on a vehicle dashboard to inform a driver of the vehicle of the determined results [see para: 0080; Incorporating the LCD display 418 into the vehicle dashboard 412 as part of a display cluster 410 results in a compact and aesthetically pleasing arrangement.  However, it is contemplated that the LCD display 418 may alternatively be a separate unit disposed in any convenient location on the vehicle where it will be seen by the rider prior to operating the vehicle].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Park to add the teachings of Leblanc as above, in order to display check results, as Leblanc taught as warning message which is similar to check results determined by the surrounding camera mounted on the vehicle to inform a driver before starting the vehicle [Leblanc see para: 0032; 0080].

Regarding claim 10, Park and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Park discloses: “wherein said predetermined certain elements include at least one of: a rear door locking mechanism, wheels, a vehicle body, tires, side bars on trailer side, back lighting, front lighting, or suspensions [see page: 0012; The vehicle state information may include at least one of a revolutions per minute (RPM) of an engine, a state of a transmission, a vehicle speed, an on/off state of a lamp, the temperature of coolant, fuel information, travel distance information, a tire pressure, and oil state information].

Claim 2, 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0217332 A1) in view of Leblanc (US 2010/0222992 A1) and further in view of Prasad et al (US 2018/0045823 A1). 

Regarding claim 2, Park and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Park and Leblanc do not explicitly disclose: “further comprising using the at least one vehicle camera to carry out measurements of size of the vehicle before starting off”.
However, Prasad teaches: “further comprising using the at least one vehicle camera to carry out measurements of size of the vehicle before starting off [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Park to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine with vehicle camera to carry out measurements of size of the vehicle before starting off [Prasad see para: 0013].

Regarding claim 3, Park and Leblanc disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Park and Leblanc do not explicitly disclose: “wherein the at least one vehicle camera is used to measure a length, a height and/or a width of the vehicle”.
However, Prasad teaches: “wherein the at least one vehicle camera is used to measure a length, a height and/or a width of the vehicle [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Park to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine with one vehicle camera is used to measure a length, a height and/or a width of the vehicle [Prasad see para: 0013].

Regarding claim 9, Park and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Park and Leblanc do not explicitly disclose: “comprising using two side cameras, a rearview camera and a front view camera to check whether the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, before starting off”.
However, Prasad teaches: “comprising using two side cameras, a rearview camera and a front view camera to check whether the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, before starting off [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Park to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine with two side cameras, a rearview camera and a front view camera to check whether certain elements of the vehicle are in the safe condition, and carry out measurements of size of the vehicle, before starting off [Prasad see para: 0013].

Regarding claim 11, Park and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Park and Leblanc do not explicitly disclose: “wherein the vehicle is a truck including a trailer, and the at least one vehicle camera is used to measure a height of the trailer to adjust a roof deflector”.
However, Prasad teaches: “wherein the vehicle is a truck including a trailer, and the at least one vehicle camera is used to measure a height of the trailer to adjust a roof deflector [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Park to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine in a vehicle is a truck including a trailer and vehicle camera is used to measure a height of the trailer to adjust a roof deflector [Prasad see para: 0013].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0217332 A1) in view of Leblanc (US 2010/0222992 A1) in view of Prasad et al (US 2018/0045823 A1) and further in view of Schein (US 2018/0356245 A1). 

Regarding claim 4, Park, Leblanc and Prasad disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “comprising considering the measurements of the size of the vehicle when calculating a route”
 However, Schein teaches: “comprising considering the measurements of the size of the vehicle when calculating a route [see para: 0056; the routing component 406 may select a fueling station that can accommodate a specific vehicle type, such as vehicle size] when calculating a route [see para: 0058; the routing component 406 may select a route that can accommodate a vehicle type of the vehicle.  For example, if the vehicle is an eighteen wheel semi-truck with a trailer, the routing component 406 may avoid residential areas or smaller roads when larger roads or roads through non-residential areas are available].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Schein in order to measure of the size of the vehicle when calculating a route [Schein see para: 0056].

Claim 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0217332 A1) in view of Leblanc (US 2010/0222992 A1) in view of Eike et al.(“Final Report Camera-Monitor Systems as a Replacement for Exterior Mirrors in Cars and Trucks," rederal Highway Research Institute, January 22, 2015, 91 pages) further in view of Rannells, Jr. et al. (US 5,980,048). 

Regarding claim 5, Park and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein, each time the vehicle is started, the at least one vehicle camera moves: 
- from a rest position to an intermediate position, wherein captured images serve to check that the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, and
- from the intermediate position to a driving position”.
However, Eike teaches: “- from the intermediate position to a driving position [see page: 14; section: 3.1.4; In addition, the vehicle had conventional exterior mirrors, which could also be folded away for trips with the CMS in such a way that the driver was no longer able to use them (see Figure 9). And see Fig. 3, folded exterior mirror with cameras which can be in different positions]. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Eike to move from intermediate position to a driving position [Eike see page: 14; section: 3.1.4].
The combination is silent on “wherein, each time the vehicle is started, the at least one vehicle camera moves: 
- from a rest position to an intermediate position, wherein captured images serve to check that the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, and”.
However, Rannells teaches: “wherein, each time the vehicle is started, the at least one vehicle camera moves: 
- from a rest position to an intermediate position, wherein captured images serve to check that the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, and [see col: 1 – 2; lines: 65 – 66; 1 – 18; According to one embodiment of the instant invention, an apparatus for automatically adjusting the angle of a rotatable side view mirror of a vehicle having a trailer coupled thereto includes transducers attached to the vehicle for transmitting signals toward the trailer and for receiving signals reflected by the trailer.  A control unit includes a control circuit for generating a mirror control signal for controlling rotation of the rotatable side view mirror.  The control circuit is operative to control at least one of the transducers to determine an angle between the vehicle and the trailer based on a time required for signals transmitted by the respective controlled at least one transducer to be reflected back to the respective at least one controlled transducer.  The control circuit generates the mirror control signal based on the determined angle.  The vehicle and the trailer may be angled relative to each other within a predetermined angular range including a plurality of angular range portions and the control circuit is operative to control different ones of the transducers based on the angular range portion within which the determined angle falls], and 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Rannells to combine with a camera from a rest position to an intermediate position and the captured images serve to check that the certain elements of the vehicle are in the safe condition [Rannells see col: 1 – 2; lines: 65 – 66; 1 – 18].

Regarding claim 6, Park and Leblanc disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the at least one vehicle camera moves from the intermediate position to the driving position after a predetermined period has elapsed since the at least one vehicle camera is in the intermediate position”.
However, Rannells teaches: “wherein the at least one vehicle camera moves from the intermediate position to the driving position after a predetermined period has elapsed since the at least one vehicle camera is in the intermediate position [see col: 1 – 2; lines: 65 – 66; 1 – 18; According to one embodiment of the instant invention, an apparatus for automatically adjusting the angle of a rotatable side view mirror of a vehicle having a trailer coupled thereto includes transducers attached to the vehicle for transmitting signals toward the trailer and for receiving signals reflected by the trailer.  A control unit includes a control circuit for generating a mirror control signal for controlling rotation of the rotatable side view mirror.  The control circuit is operative to control at least one of the transducers to determine an angle between the vehicle and the trailer based on a time required for signals transmitted by the respective controlled at least one transducer to be reflected back to the respective at least one controlled transducer.  The control circuit generates the mirror control signal based on the determined angle.  The vehicle and the trailer may be angled relative to each other within a predetermined angular range including a plurality of angular range portions and the control circuit is operative to control different ones of the transducers based on the angular range portion within which the determined angle falls].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Rannells to combine with a camera that mounted on the side mirrors moves from the intermediate position to the driving position after a predetermined period has elapsed since the camera is in the intermediate position [Rannells see col: 1 – 2; lines: 65 – 66; 1 – 18].

Regarding claim 7, Park and Leblanc disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein, each time the vehicle is started, two cameras move into the intermediate position”.
However, Eike teaches: “wherein, each time the vehicle is started, two cameras move into the intermediate position [see page: 14; section: 3.1.4; In addition, the vehicle had conventional exterior mirrors, which could also be folded away for trips with the CMS in such a way that the driver was no longer able to use them (see Figure 9). And see Fig. 3, folded exterior mirror with cameras which can be in different positions].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Eike to move two cameras into the intermediate position whenever car starts [Eike see page: 14; section: 3.1.4].

Regarding claim 8, Park and Leblanc disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the two cameras are foldable side cameras”.
However, Eike teaches: “wherein the two cameras are foldable side cameras [see page: 11; Fig. 3 and 9 folded camera].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Eike to have two foldable cameras mounted in the car [Eike page: 11; Fig. 3 and 9].

Allowable Subject Matter
Claims 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Damon et al (US 2013/0013197 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486